                                                                      Entered on Docket
                                                                      June 10, 2021
                                                                      EDWARD J. EMMONS, CLERK
                                                                      U.S. BANKRUPTCY COURT
                                                                      NORTHERN DISTRICT OF CALIFORNIA


                        1 LARS T. FULLER (No. 141270)
                          SAM TAHERIAN (No. 170953)
                        2 THE FULLER LAW FIRM, P.C.
                          60 No. Keeble Ave.
                        3 San Jose, CA 95126                                   Not Signed: June 9, 2021
                          Telephone: (408)295-5595                           ________________________________________
                        4 Facsimile: (408) 295-9852                          Stephen L. Johnson
                                                                             U.S. Bankruptcy Judge
                        5 Attorneys for Debtor

                        6

                        7
                                                                                  * see reasons below
                        8
                                                     UNITED STATES BANKRUPTCY COURT
                        9
                                                     NORTHERN DISTRICT OF CALIFORNIA
                       10
                                                                 SAN JOSE DIVISION
                       11
                            In re:                                             Case No.: 20-50469-SLJ
FULLER LAW FIRM, PC




                       12
                            MORDECHAI KOKA
 SAN JOSE, CA 95125




                                                                               ORDER AUTHORIZING EMPLOYMENT
 60 N. KEEBLE AVE




                       13                                                      OF FARSAD LAW OFFICES AS
     (408) 295-5595




                                                  Debtor                       SPECIAL COUNSEL
                       14
                                                                               CHAPTER 11
                       15
                                                                               Date: None Set
                       16                                                      Time: None Set
                                                                               Court: None Set
                       17

                       18
                                     On the Application of Debtor to employ Farsad Law Offices as special counsel to
                       19

                       20 represent debtor as a defendant in a criminal proceeding now pending in Santa Clara County

                       21 Superior Court, no retainer having been requested,

                       22            IT IS ORDERED THAT Debtor is authorized to employ Farsad Law Office as special

                       23 counsel for the purposes set forth in the application,

                       24            IT IS FURTHER ORDERED THAT Farsad law Offices shall make application to this

                       25 court before receiving any compensation from the estate.

                       26                                    ***END OF ORDER***
                            * 1. The application seeks to employ Farsad Law Office under both sections 327(a) and (e).
                       27
                            Application p. 1:22. These two subsections have different requirements for different purposes of
                       28 employment. Debtor needs to clarify whether the employment is pursuant to section 327(a) OR
                            section 327(e).
                            Continue onDoc#
                      Case: 20-50469     next page...
                                               165 Filed: 06/09/21 Entered: 06/10/21 14:00:58 Page 1 of 2
                        1                                   COURT SERVICE LIST

                        2 All electronic service.

                        3

                        4

                        5    2. Courts have generally held that criminal defense does not benefit the estate. See In re
                            Kearney, 609 B.R. 383, 387-88 (Bankr. D.N.M. 2019)(listing cases). Debtor needs to provide
                        6   legal and factual arguments that employment here benefits the estate.
                        7   3. Debtor shall file a reply addressing the aforementioned issues (and other issues raised in
                            the objections as Debtor deems necessary). Debtor shall set this matter for hearing on at least
                        8
                            7 days notice AFTER he has filed his reply brief.
                        9

                       10

                       11
FULLER LAW FIRM, PC




                       12
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                       13
     (408) 295-5595




                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28

                      Case: 20-50469    Doc# 165    Filed: 06/09/21   Entered: 06/10/21 14:00:58   Page 2 of 2
